DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phely (US 2014/0124122).
Regarding claim 1, Phely teaches agricultural roller (fig. 17)  comprising a tubular support (fig. 18, 1010) and a series of pneumatic tyres (1) mounted on the support each pneumatic tyre of the series having a respective uninflated envelope (19) wherein the agricultural roller further comprises a series of tyres (99), mounted on the support and interleaved in the series of pneumatic tyres, each tyre having a respective envelope (fig. 18), and the tyres are smaller (fig. 18, shorter, less volume and surface area) than the pneumatic tyres while their envelope is narrower (fig. 18, at top).  


7. The agricultural roller according to Claim 1, further comprising at least one series of flanges (105) organised in pairs, wherein each pair of flanges contributes to retaining a pneumatic tyre on the tubular support (fig. 18).

8. The agricultural roller according to Claim 7, wherein each of the flanges (105) carries a seat (top and bottom part of flange) that comes to cap at least a part of the envelope of the pneumatic tyres or the tyres (fig. 18).

9. The agricultural roller according to Claim 7, wherein each flange contributes to retaining the tyre on the tubular support (fig. 18).

13. The agricultural roller according to Claim 1, wherein a difference between an outside radius of the pneumatic tyres and an outside radius of the tyres is between 30 and 200 millimetres inclusive [0094].

14. The agricultural roller according Claim 1, wherein the respective envelope of at least some of the tyres is of uninflated type [0002].

15. The agricultural roller according to any one of the preceding claim 1, wherein the envelope of the tyres is deprived of rigid armature (fig. 18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phely 
Regarding claims 2-5, Phely teaches the agricultural roller according to claims 1 and 2, but fails to teach specific measurements on the pitch in relation to the widths.  However Phely does teach the pitch “corresponds to the sum of the width” [0097] and “pitch p is chosen to correspond to the desired width between two furrows” [0094].  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to change the dimensions so as to design the roller to have a pitch and tyre widths based on desired furrow size as taught by Phely.



Allowable Subject Matter
Claims 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Blomquist (US 2,751,959) teaches a retaining ring between two different sized tires on a support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671